Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

      Docket No. 09-121-WA/RB-HC

AMERICANWEST BANCORPORATION

  

Spokane, Washington

 

and

  

FEDERAL RESERVE BANK OF

SAN FRANCISCO

  

San Francisco, California

  

WHEREAS, AmericanWest Bancorporation, Spokane, Washington (“AmericanWest”), a
registered bank holding company, owns and controls AmericanWest Bank, Spokane,
Washington (the “Bank”), a state chartered nonmember bank, and various nonbank
subsidiaries;

WHEREAS, it is the common goal of AmericanWest and the Federal Reserve Bank of
San Francisco (the “Reserve Bank”) to maintain the financial soundness of
AmericanWest so that AmericanWest may serve as a source of strength to the Bank;

WHEREAS, AmericanWest and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and

WHEREAS, on September 11, 2009, the board of directors of AmericanWest, at a
duly constituted meeting, adopted a resolution authorizing and directing Patrick
J. Rusnak to enter into this Agreement on behalf of AmericanWest, and consenting
to compliance with each and every provision of this Agreement by AmericanWest
and its institution-affiliated parties, as defined in sections 3(u) and 8(b)(3)
of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§
1813(u) and 1818(b)(3)) .



--------------------------------------------------------------------------------

NOW, THEREFORE, AmericanWest and the Reserve Bank agree as follows:

Dividends and Distributions

1. (a) AmericanWest shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).

(b) AmericanWest and any nonbank subsidiary shall not directly or indirectly
take dividends or any other form of payment representing a reduction in capital
from the Bank without the prior written approval of the Reserve Bank.

(c) AmericanWest and its nonbank subsidiaries shall not make any distributions
of interest, principal, or other sums on subordinated debentures or trust
preferred securities without the prior written approval of the Reserve Bank and
the Director.

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on AmericanWest’s capital, earnings, and cash flow;
the Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, AmericanWest must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’

 

2



--------------------------------------------------------------------------------

Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323).

Debt and Stock Redemption

2. (a) AmericanWest and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.

(b) AmericanWest shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.

Capital Plan

3. Within 60 days of this Agreement, AmericanWest shall submit to the Reserve
Bank an acceptable written plan to maintain sufficient capital at AmericanWest,
on a consolidated basis, and at the Bank, as a separate legal entity on a
stand-alone basis. The plan shall, at a minimum, address, consider, and include:

(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D), and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

 

3



--------------------------------------------------------------------------------

(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, concentrations of credit, ALLL, current and projected asset
growth, and projected retained earnings;

(c) the source and timing of additional necessary funds to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal or state regulator;
and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that AmericanWest serve as a source of strength
to the Bank.

4. AmericanWest shall notify the Reserve Bank, in writing, no more than 30 days
after the end of any quarter in which any of the consolidated organization’s or
the Bank’s capital ratios (total risk-based, Tier 1, or leverage) fall below the
plan’s minimum ratios. Together with the notification, AmericanWest shall submit
an acceptable capital plan that details the steps AmericanWest will take to
increase the consolidated organization’s or the Bank’s capital ratios to or
above the plan’s minimums.

Affiliate Transactions

5. (a) American West shall take all necessary actions to ensure that the Bank
complies with sections 23A and 23B of the Federal Reserve Act (12 U.S.C. §§ 371c
and 371c-1) and Regulation W of the Board of Governors (12 C.F.R. Part 223) in
all transactions between the Bank and its affiliates, including but not limited
to American West and its nonbank subsidiaries.

(b) American West and its nonbank subsidiaries shall not cause the Bank or any
other depository institution subsidiary of American West to violate any
provision of sections 23A and 23B of the Federal Reserve Act or Regulation W of
the Board of Governors.

 

4



--------------------------------------------------------------------------------

Compliance with Laws and Regulations

6. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, AmericanWest shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

(b) AmericanWest shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

Progress Reports

7. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Approval and Implementation of Plan

8. (a) AmericanWest shall submit a written capital plan that is acceptable to
the Reserve Bank within the applicable time period set forth in paragraph 3 of
this Agreement.

(b) Within 10 days of approval by the Reserve Bank, AmericanWest shall adopt the
approved capital plan. Upon adoption, AmericanWest shall promptly implement the
approved plan, and thereafter fully comply with it.

(c) During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank.

 

5



--------------------------------------------------------------------------------

Communications

9. All communications regarding this Agreement shall be sent to:

 

  (a) Mr. Kevin Zerbe

Vice President

Banking Supervision & Regulation

Federal Reserve Bank of San Francisco

101 Market Street, Mail Stop 920

San Francisco, California 94105

 

  (b) Mr. Craig Eerkes

Chairman of the Board

AmericanWest Bancorporation

41 West Riverside Avenue, Suite 400

Spokane, Washington 99201

Miscellaneous

10. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to AmericanWest to comply
with any provision of this Agreement.

11. The provisions of this Agreement shall be binding upon AmericanWest and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

12. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

13. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting AmericanWest, the Bank, any nonbank
subsidiary of AmericanWest, or any of their current or former
institution-affiliated parties and their successors and assigns.

 

6



--------------------------------------------------------------------------------

14. Pursuant to section 50 of the FDI Act (12 U.S.C. § 183laa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the                  day of                     , 2009.

 

AMERICANWEST BANCORPORATION   FEDERAL RESERVE BANK OF SAN FRANCISCO By:  

/s/ Patrick J. Rusnak

  By:  

 

  Patrick J. Rusnak       President & CEO    

 

7